DETAILED ACTION
Formal Matters
Claims 2-5 are cancelled.  Claim 1 is pending and under examination.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
Priority
The instant application with filing date of 6/25/2019 is a national stage entry of   PCT/RU2017/000624 filed on 8/29/2017, which claims priority to Russian application RU2016152267 filed on 12/29/2016.  
Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2004/0138137 and Granatek US 4310515.  
Note that the composition does not have to have 0.9% sodium chloride because water that is also present in this mixture would dilute it to varying degrees.  
Applicant has now amended the claims to indicate that that an active component of the composition is a complex compound of divalent platinum with an alloferon oligopeptide (alloferons are oligopeptides (small peptide chains)).  The composition includes alloferon (an alloferon oligopeptide) and cis-diamminedichloridoplatinum (a complex compound of divalent platinum).  Note that the claim uses “comprising” as a transition phrase and “including” is read as an alternative form of “comprising” (MPEP 2111.03).  Thus, the composition is open to other active and/or inactive ingredients of the prior art including other complex compounds of divalent 
Kim teaches biologically active peptides that stimulate antitumor activity of the animal immune system (abstract).  Kim teaches these peptides are called alloferons (paragraph 25).  Kim teaches injectable solutions (paragraphs 55 and 91).  Kim teaches alloferon dissolved in 0.5 ml of 0.9% NaCl (sodium chloride) solution for an injectable formulation (paragraph 91).  Kim teaches 500 micrograms of alloferon (paragraph 102), which in 0.5 ml would offer 100 mg/100 ml or 0.1g/100 ml of alloferon.  This is 0.1wt%.  
Kim does not teach cisplatin (cis-diamminedichloridoplatinum) in the injectable composition. 
Granatek teaches an injectable aqueous solution of cisplatin (abstract and claim 1 of Granatek).  Granatek teaches that cisplatin is present at about 0.1 mg/ml to 1 mg/ml (10 mg/100ml to 100mg/100ml or 0.01 to 0.1 wt%) (abstract).  Granatek provides that cisplatin is among the antineoplastic group of compounds (anti-cancer) (Description of prior art).  Granatek teaches cis-diamminedichloroplatinum, sodium chloride (0.9%), mannitol and water (bottom of column 3).  
Thus, one of ordinary skill in the art at the time of instant filing would seek to combine a cisplatin (diamminedichloridoplatinum) with alloferon in making an injectable aqueous solution with 0.9% sodium chloride for treatment of cancer as each of the references provides for compositions that are injectable aqueous solutions with agents for the treatment of cancer.  Granatek provides for preparing the cis-diamminedichloroplatinum with 0.9% sodium chloride solution, mannitol and water.  The prior art provides that alloferons will stimulate antitumor activity of an individual, and therefore, there is a reasonable expectation of higher anticancer 

Response to Applicant’s Arguments and Amendments
	Applicant refers back to the after final response, the advisory action and the currently amended claims.  The examiner’s advisory action mailed on 2/11/2021 addresses the claims and arguments that were provided after final.  Applicant does not provide new arguments.  
	In regards to the amendments, applicant first recites “An anti-tumor agent composition consisting of” and then later recites “an active component of a complex compound of divalent platinum with an alloferon oligopeptide including”.  Following “including” is the recitation of the mixture.  Note that “including” and “mixture of” (rather than consisting of and mixture consisting of) act as a transitional phrases that are considered as alternative forms of “comprising” (see MPEP 2111.03 IV) as the specification does not indicate that such phrases, “including” and “of”, would be interpreted as closed language.  Note that “of” indicates the materials or substances that constitutes something, but does not close this off to only items listed (e.g. A house of bricks; the house includes other parts besides the bricks).  This opens up the active component and the mixture presented within the body of the claim to be open to other 
	In reconsideration of the claim, the examiner suggests that if applicant has any information to whether the combination of alloferen and the cis-diamminedichloridoplatinum in claimed amounts provides for synergistic activity as compared to what is expected for the additive anti-tumor activities for each individual component in such amounts, then the applicant may overcome this rejection for obviousness.  The prior art indicates that each of these is a functional anti-cancer/anti-tumor agent, and thus, additive activity is expected.  The applicant’s data in the specification only compares cisplatin-Teva to the composition of the two agents and a placebo, but does not provide for what happens with alloferen alone.  No evidence to this point is currently present. 
	For these reasons, the rejection remains maintained.  
	Applicant may consider contacting the examiner, Mark Stevens, at the number below, if they would like to discuss possible future amendments or other issues such as evidence to support unexpected results.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613